Citation Nr: 9920485	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a back disorder.

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic headache syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO 
granted service connection for both disabilities and assigned 
a 20 percent rating for the back disorder, and a 10 percent 
rating for the headaches.  The veteran was subsequently 
granted a 40 percent rating for his back disorder, and a 30 
percent rating for his headaches, by a May 1998 Decision 
Review Officer Decision.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
instant case, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an increased evaluation based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  In this case, a review 
of the evidence shows that rather than provide a staged 
rating for discrete intervals during the pendency of the 
appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  

This matter was previously before the Board in June 1996, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO substantially complied with the directives of the June 
1996 remand.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As an additional matter, it is noted that in March 1999 the 
veteran submitted a VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability.  At that 
time, the veteran reported that his "spinal disc condition" 
prevented him from securing or following any substantially 
gainful employment.  However, in an accompanying statement, 
the veteran's representative reported that the veteran had 
multiple service-connected disabilities rated at a combined 
evaluation of 60 percent, and that the veteran was seeking 
increased evaluations for all of his disabilities to include 
consideration of individual unemployability.  The evidence on 
file does not show that the RO had adjudicated the veteran's 
claim for a total rating based on individual unemployability 
(hereinafter, TDIU).  

In VAOPGCPREC 6-96 General Counsel for VA made the following 
statements:

. . . where the appealed "issue" concerns 
entitlement to an increased rating for a 
service-connected disability, we believe the 
Board would have jurisdiction to address, as a 
"subissue," the question of whether an 
increased rating may be warranted on a 
particular basis, including an extraschedular 
rating under section 3.321(b)(1) or a TDIU 
rating under section 4.16(b).  The question of 
entitlement to a TDIU rating for a particular 
service- connected disability is in many 
respects similar to the question of entitlement 
to an extraschedular rating for such 
disability, although the questions are governed 
by separate regulations and different 
standards.  Both questions concern entitlement 
to an increased rating for a service-connected 
disability on a basis other than the 
evaluations provided in VA's ratings schedule.  
Accordingly, the question of entitlement to a 
TDIU rating, when properly raised, may be 
considered a component of an increased-rating 
claim to the same extent that the question of 
extraschedular entitlement may be.  We note, 
however, that the question of TDIU entitlement 
may be considered a component of an appealed 
increased-rating claim only if the TDIU claim 
is based solely upon the disability or 
disabilities which are the subject of the 
increased-rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or 
in part on other service-connected disabilities 
which were not the subject of the appealed RO 
decision, the Board would lack jurisdiction 
over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a 
benefit, pursuant to 38 C.F.R. § 19.13(a).  

VAOPGCPREC 6-96 (August 16, 1996) (emphasis added).

The Board notes that in addition to his back disorder and 
post traumatic headache syndrome, the veteran is also 
service-connected for tinnitus, bilateral hearing loss, and 
bilateral pes planus.  The March 1999 statement from the 
veteran's representative makes it clear that the veteran is 
seeking a TDIU based on all of his service-connected 
disabilities.  Accordingly, since the veteran's claim for a 
TDIU is based in part on service-connected disabilities which 
are not the subject of the Board's consideration, the Board 
lacks jurisdiction over the TDIU claim.  Additionally, the 
Board notes that the RO has apparently not yet responded to 
the March 1999 claim for increased schedular ratings for the 
service-connected tinnitus, bilateral hearing loss, and 
bilateral pes planus.  These issues are hereby directed to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's back disorder is not manifest by pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  The evidence does not show that the veteran experiences 
very frequent headaches that are completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the veteran's back disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1998).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's post traumatic headache syndrome 
have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.124a, Diagnostic Codes 8045, 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that both his 
back disorder and his headaches are more disabling than 
contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded. 

As a preliminary matter, the Board notes that VA has accorded 
the veteran several examinations in relation to these claims, 
and obtained medical records pertaining to the treatment he 
has received for his back problems and his headaches.  There 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

I.  Back Disorder

Background.  The service medical records reflect that the 
veteran underwent surgery for a herniated disc in June 1992.  
He had post-operative good results.

At a February 1993 VA general medical examination the veteran 
reported that he experienced back pain with occasional 
feeling as if there was no strength in the left lower 
extremity.  As a result, he had fallen several times, the 
most recent being in August 1992.  He also reported that his 
back pain radiated to both buttocks, but that it did not 
radiate down either lower extremity.  Neurological 
examination was completely negative except for a minimal 
diminution and pinprick sensation on the entire left lower 
extremity.  Physical examination of the veteran's spine 
revealed a good gait and a level pelvis.  Heel and toe walk 
was found to be satisfactory.  Further, the veteran was able 
to flex to 90 degrees without spasm.  The examiner noted a 
well-healed midline surgical scar.  Straight leg raising 
tests were normal.  Knee jerk was 2+ bilaterally.  Ankle jerk 
was zero on the right, and 1+ on the left.  Based upon the 
foregoing, the examiner diagnosed status-post L5-S1 
diskectomy.  

X-rays were taken of the veteran's lumbar spine in March 
1993.  These X-rays showed mild levoscoliosis.  Vertebral 
body height and disc space width appeared maintained.  
Pedicles were intact.  Sacroiliac joints also appeared 
normal.

In a March 1993 rating decision, the RO granted service 
connection for the veteran's back disorder.  A 20 percent 
disability rating was assigned pursuant to Diagnostic Code 
5293, effective November 11, 1992.  The veteran appealed this 
decision to the Board contending that his back disorder was 
more disabling than contemplated by the 20 percent 
evaluation.

When the case came before the Board in June 1996 it was noted 
that the then recent case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that when a veteran alleges functional loss due 
to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Further, the examinations upon which the rating 
decisions were based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
Since the previous examination did not address the degree of 
functional loss due to pain, the Board remanded the case for 
additional development to include a new VA examination.

A VA orthopedic examination was accorded to the veteran in 
August 1996.  The examiner noted that the veteran's C-file 
and Remand file were reviewed for purposes of the 
examination.  Regarding his current symptomatology, the 
veteran reported that his residual back pain was gradually 
getting a little worse as time went by, and that he had 
difficulty sleeping on either his back or his stomach; he had 
to sleep in the fetal position.  He reported that his back 
pain was exacerbated by a severe cough or sneeze.  
Additionally, the veteran reported that following his in-
service back surgery he had developed intermittent numbness 
and weakness and "giving away" of the left leg.  He had 
also developed intermittent, mild numbness in the left 
buttock and posterior thigh, but primarily intermittent up 
and down the leg.  At the examination, the veteran reported 
that the numbness in his leg was only occasional, but that 
there was some almost permanent numbness in the left buttock 
area.  He reported that both his back and legs felt weak.  It 
was noted that he had had no specific treatment since his 
surgery other than a mild low back exercise program which he 
was reportedly carrying out at home.  The veteran also stated 
that prolonged sitting and/or standing increased his back 
pain.  He reported that he currently had a desk job, and that 
his back caused problems in that he had to get up and down 
every half-hour or so to adjust his back and stretch.  In the 
last 3 to 4 years, he had called in sick once or twice 
because of his back for a day each time.  Otherwise, he got 
along fairly well at his job.

On physical examination, the veteran exhibited a normal gait 
without any discernible limp.  He was able to walk on his 
toes and heels without difficult.  Also, he was able to squat 
down and get back up again without any apparent discomfort 
other than some mild stretching feeling in his low back.  He 
was able to hop on either foot.  Toe extensors, foot 
dorsiflexors and evertors were all strong and equally so 
bilaterally.  There was tenderness over the lower lumbar 
spinous processes and over the well-healed vertical scar.  
There was also tenderness in the upper buttock on both sides 
and in the midline, but none in the sciatic notches per se.  
Nevertheless, the veteran did have some slight tenderness 
down the posterior thigh over the sciatic nerve.  Range of 
motion testing was as follows: forward flexion to 85 degrees 
with his fingertips 4 inches from his toes; extension to 15 
degrees, at which time some pain and discomfort interfered; 
bilateral bending was a good 25 degrees, each without muscle 
spasm; and rotation was a good 25 degrees to each side with 
some mild discomfort in the left lower buttock area.  Deep 
tendon reflexes were 3+ at the knees, equal bilaterally; 
there was 2+ at the ankles, equal bilaterally; and 2+ 
plantar; equal bilaterally.  No abnormal reflexes were 
present.  Straight leg raising was negative to 85 degrees in 
the seated position.  With both legs fully extended, the 
veteran was able to lean forward and almost touch his toes.  
However, there were some complaints of left low back and 
buttock pain.  It was noted that there was no radicular or 
sciatic pain on straight leg raising.  In the supine 
position, the straight leg raising was mildly positive for 
low back pain and posterior thigh pain on the left at about 
80 degrees; it appeared to be negative on the right.  It was 
further noted that the veteran denied any subjective or 
objective sensory loss in either lower extremity with the 
exception of a small area on the back of his left thigh.  He 
reported that he experienced numbness and tingling that was 
intermittent in nature and was not present at the 
examination.  The examiner noted that the veteran's left leg 
was about 3/4 to 1 inch shorter than his right.  This was 
apparent when the veteran was standing or in the supine 
position.  The examiner also noticed that the veteran had a 
limp of short leg nature, and that he had been semi-aware of 
some difference in his leg lengths.  Measurements of the 
veteran's thighs indicated minimal evidence of atrophy of the 
left calf.

Based on the foregoing, the examiner diagnosed status post-
operative laminectomy and diskectomy at the L5-S1 level with 
residuals as described above.  The examiner noted that he had 
recorded the pertinent complaints, symptoms, and clinical 
findings, including range of motion.  Also, the examiner 
stated that he did not determine any excess fatigability, and 
noted that there were no muscle spasms present at the time of 
the examination.  There was no swelling either.  However, 
there was some pain on movement as described in the range of 
motion examination.  The examiner further stated that the 
veteran's pain could significantly limit his functional 
abilities during flare-ups, but that it was impossible to 
determine how much because every flare-up would be different 
in nature.  Nevertheless, the examiner opined that the 
veteran should not be required to do any activities that 
required repeated bending, twisting, and lifting more than 30 
to 40 pounds.  Moreover, he should not be required to do 
activities with repeated overhead motions which hyperextend 
his back.  All in all, the examiner found that the veteran 
seemed to have had a fairly good result from the laminectomy 
and diskectomy.  The examiner noted that most patients with 
laminectomies/diskectomies wind up with some residual 
symptoms, often quite similar to what the veteran was 
complaining of.

Private medical records are on file from W. W. O. Krueger, 
M.D., which reflect treatment for bilateral hearing loss.  
Dr. Krueger made no pertinent findings regarding the 
veteran's back problems.

Private medical records are also on file from H. Stephens, 
M.D., which cover the period from May 1995 to November 1996.  
These records, in part, note the veteran's complaints of low 
back pain with pain radiating into the buttocks, left greater 
than right.  Records from May 1995 show that the veteran had 
forward flexion to 90 degrees, and that he could squat 
without difficulty.  Knee jerks and ankle jerks were 1+.  
Straight leg raising was negative.  In April 1996, Dr. 
Stephens recommended that the veteran use an ergonomics chair 
because of his history of back problems.  Records from 
November 1996 confirmed that the veteran did stand with a 
definite pelvic tilt with the left side lower than the right.  
He was observed to have fairly normal range of back motion.  
Knee jerks and ankle jerks were both 2+.

Also on file are VA medical records which cover the period 
from July 1994 to June 1997.  Among other things, these 
records show that the veteran sought treatment for chronic 
low back pain beginning in July 1994.  X-rays of the 
lumbosacral spine taken in December 1994 showed that lumbar 
vertebral body height and alignment were maintained without 
fracture or subluxation.  Disc spaces were normal.  There was 
no evidence of spondylolysis or spondylolisthesis.  Pedicles 
were intact.  Subsequent X-rays were taken in April 1997, 
which showed the vertebral bodies to be well aligned.  There 
was no evidence of fractures, spondylolysis, 
spondylolisthesis, or osseous lesions.  In May 1997, the 
veteran sought treatment for exacerbation of his low back 
pain.  At that time he complained of low back pain radiating 
into his right lower extremity.  He stated that this 
exacerbation occurred while walking, but that normally he was 
stayed active with walking, jogging, and running.  It was 
noted that his pain was worse with his knees flexed in the 
supine position, and less with his legs extended.  Physical 
examination showed normal gait, and that the veteran was able 
to toe and heel walk.  Motor strength was 5/5, bilaterally.  
Deep tendon reflexes were 2+ and symmetrical.  Straight leg 
raising was "+/-."
The veteran had normal VA neurologic examinations in 
September 1996 and October 1997.  See II.  Post Traumatic 
Headache Syndrome, infra.

In a May 1998 Decision Review Officer Decision, the assigned 
rating for the veteran's back disorder was increased to 40 
percent, effective November 11, 1992.  Based upon review of 
the outpatient medical records and the 1996 VA examination, 
it was determined that the veteran's back symptoms rendered 
him seriously disabled.  Accordingly, an increased rating of 
40 percent was assigned for recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief.  
It was also determined that the symptomatology did not 
warrant a higher rating of 60 percent, nor an extraschedular 
evaluation.  Furthermore, it was noted that since there was a 
likelihood of improvement, the assigned disability rating was 
not considered permanent and was subject to future review 
examination.

The March 1999 VA Form 21-8940 shows that the veteran worked 
as a customer service representative for one company from 
October 1994 to December 1995, and for another company from 
January 1996 to January 1998.  Thereafter, he worked as a 
letter carrier from January 1998 to March 1998, a customer 
service representative from August 1998 to October 1998, and 
as a travel clerk since February 1999.  The veteran reported 
that all of these positions were full-time (40 hours per 
week).  He also reported that he had missed 10 work days due 
to illness for the October 1994 to December 1995 period, and 
11 work days for the January 1996 to January 1998 period.  
Since January 1998, he had missed no workdays due to illness.


Legal Criteria.  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognized actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's back disorder is currently rated pursuant to 
the criteria of 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998) for intervertebral disc syndrome.  Severe 
symptoms, with recurring attacks and intermittent relief are 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.

Other potentially applicable criteria are found at 38 C.F.R. 
§ 4.71a, Diagnostic Code Diagnostic Code 5295, which provides 
criteria for the evaluation of lumbosacral strain.  The 
veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  However, neither 
of these Codes provides for an evaluation in excess of 40 
percent.


Analysis.  In the instant case, the Board finds that the 
medical evidence does not show that the veteran is entitled 
to a disability rating in excess of 40 percent for his back 
disorder.  The Board acknowledges that the veteran has 
asserted his back disorder is manifest by constant pain.  
However, the evidence does not show that the veteran's back 
problems are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc.  Neurologic examinations conducted in February 1993, 
September 1996, and October 1997 were all normal.  The Board 
acknowledges that absent ankle jerk was indicated on the 
right at the February 1993 examination.  However, ankle jerks 
were 2+, bilaterally, on the subsequent examination conducted 
in August 1996.  Positive ankle jerks were also shown in the 
private evaluations conducted by Dr. Stephens.

Furthermore, the Board finds that the medical evidence does 
not indicate pronounced symptoms of intervertebral disc 
syndrome.  Heel and toe walk was found to be satisfactory at 
the February 1993 VA examination, and normal at the August 
1996 VA examination.  Additionally, the August 1996 VA 
examination found no excess fatigability or muscle spasm.  
The Board also notes that the medical evidence shows that the 
veteran has exhibited good range of motion and straight leg 
raising even with his complaints of pain.  Therefore, the 
Board concludes that the veteran does not meet or nearly 
approximate the criteria for the next higher rating under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 40 percent.  These regulations are applicable in 
the instant case since the veteran's disability is manifest 
by pain with resulting functional impairment of his back.  
Despite these subjective complaints, the record does not 
contain evidence by which it can be factually ascertained 
that there is functional impairment attributable to the back 
disorder which would warrant a rating in excess of the 40 
percent rating currently in effect.  Also, the evidence on 
file does not show that crepitation is present.  Therefore, 
the factors to be considered pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide any basis for a rating in 
excess of 40 percent.

The Board notes that it has also taken into consideration the 
concept of "staged ratings," pursuant to the guidelines of 
Fenderson, supra.  However, a review of the evidence does not 
show any distinct periods where the veteran's back disorder 
met or nearly approximated the criteria necessary for an 
evaluation in excess of the 40 percent rating currently 
assigned.

The Board also concurs with the RO's determination that the 
veteran's back disorder does not warrant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  The evidence on file 
shows that the veteran is currently working full-time, and 
that he has not missed any workdays due to illness since 
January 1998.  Therefore, the evidence does not show that his 
back disorder has resulted in marked interference with this 
employment.  Moreover, even though the evidence shows 
outpatient treatment for his back disorder, nothing shows 
that he has been hospitalized because of the disability since 
his period of active duty. 

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 40 percent for his back 
disorder.  Accordingly, his claim must be denied.


II.  Post Traumatic Headache Syndrome

Background.  The service medical records reflect that the 
veteran was treated for a concussion with symptoms of post-
concussion syndrome manifested by headaches in November 1991.

At the February 1993 VA general medical examination, it was 
noted that the veteran hit his head twice during 1991, while 
in service, and that he lost consciousness briefly.  He was 
taken to an emergency room at that time.  One half-hour after 
the injury his vision was blurred and he began to experience 
a generalized headache.  With respect to his current 
symptomatology, the veteran reported that he had one or tow 
frontal headaches a month, lasting up to 4 hours at a time, 
relieved by Motrin.  Further, he was sometimes dizzy with 
these headaches, but had no nausea or scotomata with them.  
Also, he reported that he was told he was confused and had a 
memory defect from the accident when he was brought to the 
emergency room after the in-service head injury.  
Neurological examination was completely negative except for a 
minimal diminution and pinprick sensation on the entire left 
lower extremity.  

In a March 1993 rating decision, the RO granted service 
connection for residuals of head injury, postconcussion 
syndrome, headaches, and periodic tinnitus.  These residuals 
were assigned a 10 percent rating pursuant to Diagnostic Code 
8045, effective November 11, 1992.  The veteran appealed this 
decision to the Board contending that his headaches were more 
disabling than contemplated by the 10 percent evaluation.  

It is noted that the veteran was subsequently granted a 
separate 10 percent rating for his tinnitus, and his 
headaches are now evaluated pursuant to the criteria found at 
Diagnostic Code 8100.

When the case came before the Board in June 1996, the Board 
noted that the veteran had indicated his headaches had become 
worse since his last VA examination.  Therefore, the Board 
remanded the case for additional development to include a VA 
neurologic examination.

A VA neurologic examination was accorded to the veteran in 
September 1996.  At that time the veteran reported that he 
had been bothered by headaches since his in-service head 
injury.  He stated that he might have as many as 15 to 20 
headaches per month.  It was noted that he took over the 
counter analgesics successively, including Motrin.  The 
veteran denied any focal neurological problems.  His 
headaches were described as typically constant in the frontal 
and occipital area, and occasionally bitemporal.  He stated 
that he had no nausea, vomiting, or visual problems.

On examination, the examiner found the veteran to be 
friendly, cooperative, and in no distress.  Mental status and 
speech were found to be intact.  Fundus revealed sharp disc 
margins.  Pupils 2.5 mm, were reactive to light.  Visual 
fields were grossly normal to confrontation.  Extraocular 
movements were normal.  Hearing was grossly intact, 
bilaterally.  The veteran was found to have normal facial 
sensation motor strength.  Cranial nerves 9 to 12 were 
normal.  Motor examination was normal throughout at 5/5.  
Reflexes were 2+ throughout.  Plantar responses were flexor.  
Sensory, cerebellar, and gait were normal.

Based on the foregoing, the examiner's diagnostic impression 
was of previous concussion with headaches following.  The 
examiner noted that, generally, the veteran might have a post 
traumatic headache syndrome with chronic daily headaches.  
Moreover, the examiner stated that, at the present time, the 
neurologic examination was normal.  The examiner recommended 
that the veteran seek neurological attention to get started 
on treatment for his chronic daily headaches with 
preventative medication.

Neither the private medical records from Dr. Krueger or Dr. 
Stephens made any pertinent findings regarding the veteran's 
headaches.

Also on file is a March 1997 statement from S. R. Neely, 
M.D., regarding the veteran's headaches.  Dr. Neely noted 
that the veteran's headaches were located in the fronto-
temporal head regions, and were throbbing in character.  
Also, his headaches might be associated with occasional 
nausea, vomiting, photophobia, and hyperacusis.  It was noted 
that his headaches began in 1991 after a minor concussion 
head injury.  Since that time, his headaches had increased in 
frequency in severity to the point where the veteran was 
experiencing headaches 3 to 4 times per week.  He also had 
some neck pain associated with his headaches.  Physical 
examination showed limited extension of the veteran's 
cervical spine.  His neck was not tender, but he did have 
slight tenderness over the temporo-mandibular joint.  His 
neurologic examination was normal.  Overall, Dr. Neely stated 
that the veteran had common migraine headaches, which might 
be aggravated by a mild underlying occipital neuralgia.  Dr. 
Neely opined that these headaches might be related to the 
veteran's 1991 head injury.  Also, Dr. Neely prescribed 
Verapamil, Fioricet, as well as a 3-day course of Toradol, 
after which the veteran would resume Sulindac.  Dr. Neely 
further recommended that the veteran sleep on a cervical 
pillow, and noted that a therapeutic trial of home cervical 
traction was instituted.  An anti-migraine diet was given to 
the veteran, and he was scheduled for follow-up in one 
month's time.

In August 1997, the veteran submitted a chart of migraine 
headaches for the period from 1993 to 1997.  This chart shows 
that the veteran experienced anywhere from 2 to 6 headaches 
per month in 1993; 5 to 15 headaches per month in 1994; 5 to 
8 headaches per month in 1995; and 2 to 6 headaches per month 
in 1996.  From January to July 1997 he had experienced 
anywhere from 4 to 7 headaches per month, and had already 
experienced 2 headaches in August 1997.

VA medical records for the period from July 1994 to June 1997 
show no treatment for the veteran's headaches.

A new VA neurologic examination was accorded to the veteran 
in October 1997.  At that time, the veteran reported that he 
might have 5 to 6 headaches a month, and that at other times 
his headaches were less frequent.  He reported that about 4 
times a month his headaches were debilitating, and that he 
would have to lie down in a quiet room.  Also, he stated that 
his current symptoms were consistent with those described by 
Dr. Neely in his March 1997 statement.  It was noted that the 
headaches might occur in the occipital and frontal region.  

On examination, the examiner found the veteran to be 
friendly, cooperative, and in no distress.  Mental status and 
speech were found to be normal.  The veteran's neck was found 
to be supple.  Fundi showed sharp disc margins.  Pupils were 
2.5 mm, reactive to light.  Visual fields were normal to 
confrontation.  Extraocular movements were full, without 
nystagmus.  There was normal facial sensation and motor 
strength.  Cranial nerves 9 through 12 were normal.  Motor 
examination showed 5/5 strength throughout.  Reflexes were 2+ 
throughout, with no pathological reflexes.  Sensory, 
cerebellar, and gait were normal.  

Based on the foregoing, the examiner diagnosed that the 
veteran had headaches which were consistent with vascular 
migraine headaches.  At the present time, his neurologic 
examination was normal.  It was noted that the veteran had 
improved somewhat with his preventative medication, and that 
he would continue to follow with Dr. Neely for further 
management and treatment.

In the May 1998 Decision Review Officer Decision, the 
assigned rating for the veteran's headaches was increased to 
30 percent pursuant to Diagnostic Code 8100, effective 
November 11, 1992.  It was noted that reasonable doubt had 
been resolved in favor of the veteran.  It was also noted 
that a higher evaluation of 50 percent was not warranted 
unless there were frequent, completely prostrating, and 
prolonged attacks productive of severe economic adaptability.  
Moreover, it was noted that since there was likelihood of 
improvement, the assigned evaluation was not considered 
permanent and was subject to a future review examination.  


Legal Criteria.  The RO has rated the veteran's headaches 
pursuant to the criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  Under Diagnostic Code 8100, a 
30 percent disability rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating is assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a.

Historically, the RO has also rated the disability under the 
requirements of Diagnostic Code 8045, which states that a 
disability rating in excess of 10 percent is not warranted in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  No such diagnosis is on file.  
38 C.F.R. § 4.124a.  Consequently, the veteran is not 
entitled to a disability rating in excess of 30 percent under 
Diagnostic Code 8045.


Analysis.  In the instant case, the Board finds that the 
evidence shows that the veteran experiences recurrent 
headaches of varying degrees of frequency and severity.  
Nevertheless, the evidence does not show that the veteran 
experiences very frequent headaches that are completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Neurologic examinations conducted 
in February 1993, September 1996, and October 1997 were all 
essentially normal.  Moreover, the September 1996 VA examiner 
indicated that the veteran experienced posttraumatic headache 
syndrome in conjunction with chronic daily headaches.  At the 
October 1997 VA examination, the veteran reported that he 
experienced debilitating headaches about 4 times a month.  
Despite the frequency of these headaches, the VA medical 
records show no treatment for the veteran's headaches.  
Moreover, the medical evidence shows that the veteran's 
headaches have been relieved, to a certain degree, by medical 
treatment.  This includes the recent treatment he has 
received from Dr. Neely.  The veteran has not alleged, nor 
does his employment history as reported by the VA Form 21-
8940, indicate that his headaches have cause severe economic 
inadaptability.  Therefore, the Board finds that the veteran 
does not meet or nearly approximate the criteria necessary 
for the next higher rating under Diagnostic Code 8100.  
38 C.F.R. § 4.124a.

The Board notes that it has taken into consideration the 
concept of "staged ratings," pursuant to the guidelines of 
Fenderson, supra.  However, a review of the evidence does not 
show any distinct periods where the veteran's headaches met 
or nearly approximated the criteria necessary for an 
evaluation in excess of the 30 percent rating currently 
assigned.

As an additional matter, the Board notes that, unlike the 
back disorder claim, the RO did not expressly consider 
referral of the veteran's headaches claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Appeals prior to March 1, 1999) (hereinafter, "the Court') 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Nothing on file shows that his headaches have resulted in 
marked interference with this employment.  Moreover, even 
though the evidence shows outpatient treatment for the 
veteran's headaches, nothing shows that he has been 
hospitalized because of the disability since his period of 
active duty. 

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent for his post 
traumatic headache syndrome.  Accordingly, his claim must be 
denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a back disorder is denied.

Entitlement to a disability rating in excess of 30 percent 
for post traumatic headache syndrome is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

